Citation Nr: 0032464	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1971 to 
June 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reopened the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, but denied service connection 
therefore.  A notice of disagreement (NOD) was received in 
June 1999, the RO issued a statement of the case (SOC) in 
July 1999, and a substantive appeal (SA) was received in 
August 1999.

The veteran appeared and testified at an October 2000 Board 
hearing.  


REMAND

At the outset, the Board observes that a September 1995 RO 
rating decision denied service connection for a "nervous 
condition," and a March 1996 RO rating decision denied 
service connection for PTSD.  The veteran did not file a 
timely NOD from either of these rating decisions.  Therefore, 
the September 1995 and March 1996 rating decisions became 
final.  38 U.S.C.A. § 7105(c).  However, if new and material 
evidence is presented or secured, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.  

A review of the September 1998 rating decision from which the 
present appeal arises reveals that the RO reopened the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, but proceeded to deny the 
claim on the merits.  The RO's denial was based on a finding 
that the veteran suffers from a personality disorder which is 
not a disability for which service connection may be granted.  
38 C.F.R. § 3.303(c).  However, the question of whether new 
and material evidence has been received to reopen the claim 
is a question that must be addressed by the Board regardless 
of the RO's action because it goes to the Board's 
jurisdiction to adjudicate the underlying merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence had been presented, then, immediately upon reopening 
the veteran's claim, VA was to determine whether the claim 
was well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim was found to be well grounded, then the merits of the 
claim could be evaluated after ensuring that the duty to 
assist, under 38 U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  If so, then the second step is to look to the 
merits of the claim after ensuring that the assistance 
required under the Veterans Claims Assistance Act of 2000 
have been met. 

Turning to the record, the Board finds that since the time of 
the March 1996 rating decision, various items of evidence 
have been made of record pertinent to the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  This evidence includes the following:  VA 
psychiatric treatment records from November 1975 to December 
1976; a February 1987 private hospital discharge summary; a 
June 1998 VA psychiatric examination report; an August 1998 
private mental health assessment report; an October 1999 
letter from a private counselor, Russell Dietrich-Rybicki, 
MA, LCPC; and a December 1999 letter from the Chief of VA 
Mental Health Clinic in Danville, Illinois.  The Board agrees 
with the RO's finding in the September 1998 rating decision 
that such new evidence is also material and that the 
veteran's claim for an acquired psychiatric disorder has 
therefore been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

As was previously explained herein, after reopening the case, 
the RO denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder pursuant to 
the September 1998 rating decision.  However, the Board finds 
that additional development is required before the Board can 
complete appellate review on the merits, consistent with the 
requirements of the Veterans Claims Assistance Act of 2000.  
The new law specifically requires that VA to provide 
assistance to the veteran through reasonable efforts in 
obtaining relevant post-service medical records from all 
sources, including VA, private sources, and the Social 
Security Administration (SSA).  VA is also now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).

A review of the record indicates that there is additional 
relevant medical evidence, from varying sources, that must be 
obtained and considered before the Board may continue with 
appellate review.  As was pointed out by the veteran's 
accredited representative at the veteran's October 2000 Board 
hearing, the June 1998 VA psychiatric examination report 
explained that three volumes of the veteran's medical records 
were reviewed in addition to the claims file.  Moreover, 
other medical evidence of record indicates that the veteran 
has been regularly seen and followed at the VA Mental Health 
Clinic in Danville, Illinois from 1975 to the present.  
However, there are no such records associated with the claims 
file, aside from the VA clinical records dated in 1975, 1976, 
1985, and 1989.  The evidence also suggests that there may be 
private psychiatric records from St. Elizabeth's Hospital 
dated during the 1980s, as well as psychiatric examination or 
evaluation reports from the SSA.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to request and associate with the claims 
file all pertinent medical records from 
St. Elizabeth Hospital and any Social 
Security administrative records and 
supporting medical records. 

2.  The RO should obtain and associate 
with the claims file all records from VA 
Mental Health Clinic in Danville, 
Illinois, all volumes of records from the 
VA Medical Center in Danville which were 
referred to in the June 1998 examination 
report, and any other VA psychiatric 
records created or stored at other 
locations, that are not already of record 
for the period 1975 through the present. 

3.  The RO should also review the record 
and determine if any other action is 
necessary to comply with the assistance 
to the veteran requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).

4.  The veteran should then be afforded a 
VA psychiatric examination, if possible, 
by an examiner other than the examiner 
who performed the June 1998 examination, 
to ascertain the nature, etiology, and 
extent of any diagnosed psychiatric 
disorder(s).  The veteran's expanded 
claims file must be made available to the 
examiner, who is instructed to thoroughly 
review the veteran's medical history, 
including his military history.  The 
examiner should clearly report any 
psychiatric disorder(s) found to be 
present.  As to each such disorder, the 
examiner should offer an opinion as to 
whether or not such disorder is related 
to the psychiatric symptomatology noted 
in service medical records.  Any special 
tests and/or studies deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to report all 
findings in detail and to provide a 
detailed rationale for any opinions 
rendered.

5.  The RO should then review the 
veteran's claim in light of the expanded 
record.  If it is determined that the 
veteran suffers from a current acquired 
psychiatric disability which is related 
to the psychiatric symptomatology noted 
during service, then the RO should 
determine whether service connection is 
warranted under applicable laws and 
regulations, including provisions related 
to line of duty and willful misconduct 
findings.  If the benefit sought is not 
granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



